82551: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27213: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82551


Short Caption:PYRAMID LAKE PAIUTE TRIBE VS. WASHOE CTY. BD. OF CTY. COMM'RS (ORNI 36, LLC)Court:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - Civil - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerPyramid Lake Paiute TribeChristopher W. Mixson
							(Kemp Jones, LLP)
						Don Springmeyer
							(Kemp Jones, LLP)
						


Real Party in InterestOrni 36, LLCGarrett D. Gordon
							(Former)
						
							(Lewis Roca Rothgerber Christie LLP/Reno)
						Debbie A. Leonard
							(Leonard Law, PC)
						


RespondentWashoe County Board of County CommissionersJennifer L. Gustafson
							(Washoe County District Attorney/Civil Division)
						





Docket Entries


DateTypeDescriptionPending?Document


02/26/2021Filing FeeFiling fee paid. E-Payment $250.00 from Christopher W. Mixson. (SC)


02/26/2021Petition/WritFiled Petition of Pyramid Lake Paiute Tribe for Extraordinary Writ. (SC)21-05695




02/26/2021AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)21-05699




02/26/2021AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)21-05700




03/01/2021Notice/IncomingFiled Proof of Service. Amended for Appendix Volumes 1 and 2. (SC)21-05895




04/19/2021Order/ProceduralFiled Order Directing Supplemental Briefing and Answer.  Petitioner shall have 14 days from the date of this order to file and serve a supplement to the petition.  Real party in interest, on behalf of respondent, shall have 28 days from service of petitioner's supplement to file and serve an answer.  Petitioner shall have 14 days from service of real party in interest's answer to file and serve any reply.  (SC)21-11238




04/29/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioner's supplemental brief due: May 17, 2021. (SC)21-12339




05/17/2021MotionFiled Stipulation to Stay Proceedings.  (SC)21-14119




05/18/2021Order/ProceduralFiled Order.  The parties' stipulation to stay the proceedings in this matter is approved to the following extent.  Petitioner shall have until June 21, 2021, to file and serve the supplemental brief in support of its writ petition, or to file a motion or stipulation to voluntarily dismiss this original proceeding.  (SC)21-14311




06/21/2021BriefFiled Supplemental Brief of Pyramid Lake Paiute Tribe. (SC)21-17811




07/13/2021Notice/IncomingFiled Substitution of Counsel (Debbie Leonard of Leonard Law, PC in place and stead of Garrett D. Gordon and LRRC as counsel for Real Party in Interest). (SC)21-20128




07/13/2021Notice/IncomingFiled Notice of Appearance (Debbie Leonard of Leonard Law, PC enters her appearance in this matter on behalf of Real Party in Interest ORNI 36, LLC). (SC)21-20130




07/14/2021MotionFiled Stipulation for Extension of Time to File Answering Briefs. (SC)21-20288




07/15/2021Order/ProceduralFiled Order Approving Stipulation. Respondent and real party in interest's answer due: August 18, 2021. (SC)21-20424




08/10/2021MotionFiled Joint Motion for Extension of Time for Respondent and Real Party in Interest to File Answering Briefs. (SC)21-23187




08/16/2021Order/ProceduralFiled Order Granting Motion.  The parties joint motion for a second extension of time for respondent and real party in interest to file answers against issuance of the writ is granted.  Respondent and real party in interest shall have until September 17, 2021, to file and serve their answers.  (SC)21-23707




09/16/2021MotionFiled Stipulation to Voluntarily Dismiss Proceeding. (SC)21-26787




09/21/2021Order/DispositionalFiled Order/Stipulated Dismissal. Order Dismissing Petition. Pursuant to the stipulation of the parties, and cause appearing," this writ petition is dismissed." The parties shall bear their own costs and attorney fees.  Case Closed/No Remittitur Issued. (SC)21-27213





Combined Case View